DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silveri (US 2015/0168342).
Silveri discloses a self-cleaning analyzer system for sensing a chemical characteristic of a fluid sample, comprising: 
a sensing chamber (sensor chamber 114) including a sample inlet (para 27, 43, fig. 8, 20-24 ref. 452 openings) configured to receive the fluid sample and a sample 
a sensor (three electrodes, para 44) configured to sense the chemical characteristic of the fluid sample in the sensing chamber (this limitation does not further structural limit the instant claim because the Applicant has not positively recite what sensor is provided within the sensing chamber, i.e. pH, conductivity, optical, etc.); 
a plurality of cleaning beads (fig. 9, ref. 470, para 141) contained in the sensing chamber (beads are provided within chamber 114 as seen in fig. 9); and 
an agitator (magnetically coupled impeller; 300) configured to stir the fluid sample and the plurality of cleaning beads in the sensing chamber in a vertically upward direction toward the sensor from a lower portion of the sensing chamber adjacent the sample inlet (this limitation does not further structurally limit the instant claim.  The prior art is structurally capable of performing this function as the impeller is within the sensor chamber where the beads reside which clean the sensor when the agitator impeller is turned on; para 29; further the outlet 460 is position above the inlet 452 when the sensor system is inserted horizontally into a pipe fitting as shown for example in figures. 4 and 5.  The radially outlet channel is oriented upwardly as shown so that captured air can be purged during operation; para 138),

Regarding claim 2, wherein the agitator (magnetically coupled impeller; 300) is configured to achieve homogenous mixing of the fluid sample and a reagent.)
Regarding claim 3, wherein the sensing chamber includes a volume of trapped air or gas for trapping waste (this limitation does not further limit the instant claim. Para 27 states an outlet is provided above the sensor end which allows air to escape the sensor chamber when the sensor is placed into a fluid sample).  
Regarding claim 4, wherein the agitator is a stirrer (the magnetic impeller assembly is a stirrer in that it spins and moves the fluid within the sensing chamber).  
Regarding claim 5, wherein the stirrer is magnetic, the system further comprising a rotating magnet (impeller 300 is magnetically controlled) configured to cause rotation of the stirrer.  
Regarding claim 6, wherein the agitator is a stream or pulse of air or gas (this limitation does not further structurally limit the parent claim in that the Applicant has not positively claimed a chamber that is charged with gas/air and a pump that provided the pulse of air or gas to the chamber).  
Regarding claim 7, wherein the sample inlet and sample outlet are configured to prevent movement of the cleaning beads outside of the sensing chamber (this limitation does not further structurally limit the parent claim in that the Applicant has not claimed a bead size that is larger than the inlet or outlet or a filter between the inlet or outlet).

Regarding claim 9, wherein the sample inlet and sample outlet include a mesh (fig. 2, ref. 452) in registration with the sample inlet and sample outlet that is sized to prevent the cleaning beads from entering the sample inlet and sample outlet (para.  
Regarding claim 10, wherein the cleaning beads are balls with a diameter of about 3 mm (par 141 discloses the .135 which is approximetly 3mm).  
Regarding claim 11, wherein the cleaning beads are glass balls (para 37).  
Regarding claim 12, wherein the cleaning beads are plastic balls (para 37).  
Regarding claim 13, further comprising a temperature probe (para 25, 38) configured to sense a temperature of the fluid sample in the sensing chamber (this limitation does not further structurally limit the instant claim).  
Regarding claim 14, wherein the sensor is configured to sense the chemical characteristic of the fluid sample as it continuously flows through the sensing chamber (this limitation does not further structurally limit the instant claim).    
Regarding claim 15, wherein the sample outlet is positioned at a height above the sample inlet (para 27 states an outlet is provided above the sensor end which allows air to escape the sensor chamber when the sensor is placed into a fluid sample);  and sensor to allow for a batch sensing process.  
chemical characteristic comprises a total residual oxidants present in the fluid sample (this limitation does not further structurally limit the instant claim).   
Regarding claim 17, wherein the system is a component of a ballast water pipe (this limitation does not further structurally limit the instant claim).      
Regarding claim 18, Silveri discloses a method for sensing a chemical characteristic of a fluid sample using the self-cleaning analyzer system of claim 1 (See the rejection of claim 1), comprising: 
providing the fluid sample to the sensing chamber via the sample inlet; 
sensing the chemical characteristic of the fluid sample (pH sensor, chlorine sensor, para 140) ; and 
stirring the fluid sample and the cleaning beads in the sensing chamber via the agitator causing one or more of the plurality of cleaning beads to contact the sensor (para 141-143).  
Regarding claim 19, wherein providing the fluid sample to the analyzer system is continuous (the impeller pulls sample into the sensor chamber continuously).  
Regarding claim 20, wherein providing the fluid sample to the sensing chamber comprises providing a predetermined volume of the fluid sample and sensing the chemical characteristic of the fluid sample is a batch process (the impeller is programmed to turn on by a processor which indicates the fluid sensing to occur).  
Regarding claim 21, further comprising mixing a reagent with the fluid sample (para 9).  

Regarding claim 23, wherein mixing the reagent with the fluid sample occurs after providing the fluid sample to the sensing chamber (the reagent is added to the sample fluid after the sample chamber has been placed into the liquid).

Response to Arguments
Applicant's arguments filed 12/18/20 have been fully considered but they are not persuasive.  Applicant argues, “Rather, in the sensor system of Silveri, the inlet of the asserted sensing chamber, i.e., the plurality of openings (452) as shown in FIGS. 21, 22 and 24, is located remotely from the cleaning balls (470) which areAmendment Dated 12/18/20 Reply to Office Action of 8/18/20constrained within the upper or third portion (436) of the asserted sensor chamber. See, Paragraph [0136]. Therefore, the fluid sample and cleaning balls (470) in the sensor system of Silveri are not stirred in a vertically upward direction toward the sensor (see, distal end (166) or sensor in FIG. 24) from a lower portion of the sensing chamber, i.e., the lower or first portion (432) of the fluid channel (430), adjacent the sample inlet (452).”  Claim 1 recites the sample outlet is positioned vertically upwardly from the sample inlet.  Silveri provides this configuration in that the inlet 452 (fig. 8 and 9) is below the outlet 460 when the sensor system is positioned horizontally within a pipe as recited in para 138 and shown in fig. 4 and 5).  This positions the outlet channel (460) vertically upward from the sample inlet so that captured air can be purged during operation (para 138).  The “vertical upwardly” is a relative position that can be changed depending on the orientation of the sensor system to the pipe fitting.    
Regarding the argument surrounding the cleaning beads in the sensing hcamber in a vertically upward direction toward the sensor from a lower portion of the sensing chamber adjacent the sample inlet, the beads are randomly moved within the sensing chamber and therefore the beads would move “vertically upward” toward the sensor from a lower portion of the sensing chamber when the sensing system is position in a horizontal pip as seen in fig. 4 and 5 with the outlet 460 position at the uppermost portion.  The sensing chamber is adjacent to the sample inlet. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797